DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 06/15/2022 has been considered and
placed in the application file.
Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,394,351. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Ciubotaru U.S. 9,172,354 discloses (please see Figures 1-6 and related text for details) an analogous amplifier, having: 
a main operational amplifier (606 of Fig. 6); 
a feedback circuit (204/414 of Fig. 6), coupling an output signal (Vout of Fig. 6) of the main operational amplifier to an input port (N3/N7 of Fig. 6) of the main operational amplifier; and 
a compensation circuit (C1/R2 and/or C3/R5 of Fig. 6 can be read as the claimed circuit), coupling a former-stage circuit (104 of Fig. 1 can be read as the claimed circuit) of the amplifier to the input port of the main operational amplifier capable of providing compensation for non-linearity of the feedback circuit.
However, the above reference lacks the claimed “wherein: the compensation circuit and the feedback circuit form an inverse paralleling linearization architecture; in the inverse paralleling linearization architecture, a resistor in the feedback circuit corresponds to a resistor in the compensation circuit which is biased in an inversed way in comparison with the corresponding resistor in the feedback circuit”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843